                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 PAO VUE,

          Plaintiff,                                                      ORDER
    v.
                                                                Case No. 19-cv-262-wmc
 ONEILL ET AL.,

          Defendants.


         Plaintiff has submitted a motion for an order for use of funds for the federal filing fee,

in which plaintiff asks to pay in full the remainder of the federal filing fee by using whatever

funds he may have. The language of 28 U.S.C. § 1915(b)(1) requires prison officials to use a

prisoner’s release account to satisfy an initial partial payment if no other funds are available.

Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). However, with the

exception of such initial partial payments, this court does not have the authority to tell state

officials whether, and to what extent, a prisoner should be able to withdraw money from a

release account. I will deny this motion.

                                              ORDER

         IT IS ORDERED that plaintiff Pao Vue’s motion for an order for use of funds for the

federal filing fee in this case from plaintiff’s release account is DENIED.




                 Entered this 9th day of July, 2019.

                                       BY THE COURT:




                                       PETER OPPENEER
                                       Magistrate Judge


                                                 1
